                                            Case 3:21-cv-06104-LB Document 6 Filed 08/13/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT

                                   9                                 NORTHERN DISTRICT OF CALIFORNIA

                                  10                                         San Francisco Division

                                  11     Chris Gremmels,                                    Case No. 21-cv-06104-LB
                                  12                    Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER SCREENING COMPLAINT
                                  13             v.                                         WITH LEAVE TO AMEND
                                  14     Emersons Sport Training and Fitness,               Re: ECF No. 1
                                  15                    Defendant.

                                  16

                                  17                                          INTRODUCTION

                                  18      The plaintiff, Chris Gremmels, who represents himself in this action and is proceeding in

                                  19   forma pauperis, sued Emersons Sport Training and Fitness for violating “presumably a civil right

                                  20   to protect from stealth sex or drug agent schemes, legal or criminal, in employment OR a fair an

                                  21   explicit punishment immediately.” Before directing the United States Marshal to serve the

                                  22   defendant with the complaint, the court must screen it for minimal legal viability. 28 U.S.C. §

                                  23   1915(e)(2)(B). The complaint not only does not raise a federal claim but also fails to state a claim

                                  24   upon which relief may plausibly be granted. The court gives the plaintiff leave to amend the

                                  25   complaint by September 6, 2021.

                                  26
                                  27

                                  28

                                       ORDER – No. 21-cv-06104-LB
                                              Case 3:21-cv-06104-LB Document 6 Filed 08/13/21 Page 2 of 5




                                   1                                              STATEMENT

                                   2         The plaintiff alleges that he began working at Emersons in 1999,1 and in 2001 engaged in

                                   3   “public sex with a fellow trainer and then a positive response to a surprising and unbidden offer of

                                   4   MDMA by another fellow trainer.”2 He then claims that “the building, the ground, or client

                                   5   contact, or all 3, transmitted narcotics to me.” Ultimately, the complaint alleges the “problematic

                                   6   drug influences of building, land, and client . . . ruined my life.”

                                   7

                                   8                                                ANALYSIS

                                   9   1. Sua Sponte Screening – 28 U.S.C. § 1915(e)(2)

                                  10         A complaint filed by any person proceeding in forma pauperis under 28 U.S.C. § 1915(a) is

                                  11   subject to a mandatory and sua sponte review and dismissal by the court to the extent that it is

                                  12   frivolous, malicious, fails to state a claim upon which relief may be granted, or seeks monetary
Northern District of California
 United States District Court




                                  13   relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); Calhoun v.

                                  14   Stahl, 254 F.3d 845, 845 (9th Cir. 2001); Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000)

                                  15   (en banc). Section 1915(e)(2) mandates that the court reviewing an in forma pauperis complaint

                                  16   make and rule on its own motion to dismiss before directing the United States Marshals to serve

                                  17   the complaint under Federal Rule of Civil Procedure 4(c)(2). Lopez, 203 F.3d at 1127. The Ninth

                                  18   Circuit has noted that “[t]he language of § 1915(e)(2)(B)(ii) parallels the language of Federal Rule

                                  19   of Civil Procedure 12(b)(6).” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998). As the

                                  20   Supreme Court has explained, “[the in forma pauperis statute] is designed largely to discourage

                                  21   the filing of, and waste of judicial and private resources upon, baseless lawsuits that paying

                                  22   litigants generally do not initiate because of the costs of bringing suit.” Neitzke v. Williams, 490

                                  23   U.S. 319, 327 (1989).

                                  24         “Frivolousness” within the meaning of the in forma pauperis standard of 28 U.S.C. § 1915(d)

                                  25   and failure to state a claim under Rule 12(b)(6) are distinct concepts.

                                  26
                                       1
                                  27    Compl., ECF No. 1 at 3. Citations refer to material in the Electronic Case File (ECF); pinpoint
                                       citations are to the ECF-generated page numbers at the top of documents.
                                  28   2
                                           ECF No. 1 at 4.

                                       ORDER – No. 21-cv-06014-LB                          2
                                            Case 3:21-cv-06104-LB Document 6 Filed 08/13/21 Page 3 of 5




                                   1       “A complaint . . . is frivolous where it lacks an arguable basis either in law or in fact.” Denton

                                   2   v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke, 490 U.S. at 325). The definition of

                                   3   frivolousness “embraces not only the arguable legal conclusion, but also the fanciful factual

                                   4   allegation.” Neitzke, 490 U.S. at 325. When determining whether to dismiss a complaint as

                                   5   “frivolous” under 28 U.S.C. § 1915(e)(2)(B)(i), the court has “‘the unusual power to pierce the

                                   6   veil of the complaint’s factual allegations,’” meaning that the court “is not bound, as it usually is

                                   7   when making a determination based solely on the pleadings, to accept without question the truth

                                   8   of the plaintiff’s allegations.” Denton, 504 U.S. at 32 (quoting Neitzke, 490 U.S. at 327). Frivolous

                                   9   claims include “‘claims describing fantastic or delusional scenarios, claims with which federal

                                  10   district judges are all too familiar.’” Id. (quoting Neitzke, 490 U.S. at 328). “An in forma pauperis

                                  11   complaint may not be dismissed . . . simply because the court finds the plaintiff’s allegations

                                  12   unlikely.” Id. at 33. But “a finding of factual frivolousness is appropriate when the facts alleged
Northern District of California
 United States District Court




                                  13   rise to the level of the irrational or the wholly incredible, whether or not there are judicially

                                  14   noticeable facts available to contradict them.” Id. As the Ninth Circuit has explained, frivolous

                                  15   litigation “is not limited to cases in which a legal claim is entirely without merit . . . . [A] person

                                  16   with a measured legitimate claim may cross the line into frivolous litigation by asserting facts that

                                  17   are grossly exaggerated or totally false.” Molski v. Evergreen Dynasty Corp., 500 F.3d 1047,

                                  18   1060–61 (9th Cir. 2007).

                                  19       Under Rule 12(b)(6) and 28 U.S.C. § 1915(e)(2)(B), a district court must dismiss a complaint
                                  20   if it fails to state a claim upon which relief can be granted. Rule 8(a)(2) requires that a complaint
                                  21   include a “short and plain statement” showing the plaintiff is entitled to relief. “To survive a
                                  22   motion to dismiss, a complaint must contain sufficient factual matter, accepted as true, to state a
                                  23   claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
                                  24   quotation marks omitted); see Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The
                                  25   complaint need not contain “detailed factual allegations,” but the plaintiff must “provide the
                                  26   grounds of his entitlement to relief,” which “requires more than labels and conclusions”; a mere
                                  27   “formulaic recitation of the elements of a cause of action” is insufficient. Twombly, 550 U.S. at
                                  28   555 (cleaned up).

                                       ORDER – No. 21-cv-06014-LB                          3
                                              Case 3:21-cv-06104-LB Document 6 Filed 08/13/21 Page 4 of 5




                                   1         In determining whether to dismiss a complaint under Rule 12(b)(6), the court is ordinarily
                                   2   limited to the face of the complaint. Van Buskirk v. Cable News Network, Inc., 284 F.3d 977, 980
                                   3   (9th Cir. 2002). Factual allegations in the complaint must be taken as true and reasonable
                                   4   inferences drawn from them must be construed in favor of the plaintiff. Cahill v. Liberty Mut. Ins.
                                   5   Co., 80 F.3d 336, 337–38 (9th Cir. 1996). The court cannot assume, however, that “the [plaintiff]
                                   6   can prove facts that [he or she] has not alleged.” Assoc. Gen. Contractors of Cal., Inc. v. Cal. State
                                   7   Council of Carpenters, 459 U.S. 519, 526 (1983). “Nor is the court required to accept as true
                                   8   allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable
                                   9   inferences.” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
                                  10         Federal courts must construe pro se complaints liberally. Hughes v. Rowe, 449 U.S. 5, 9
                                  11   (1980); Hearns v. Terhune, 413 F.3d 1036, 1040 (9th Cir. 2005). A pro se plaintiff need only
                                  12   provide defendants with fair notice of his claims and the grounds upon which they rest. Hearns,
Northern District of California
 United States District Court




                                  13   413 F.3d at 1043. He need not plead specific legal theories so long as sufficient factual averments
                                  14   show that he may be entitled to some relief. Id. at 1041.
                                  15         When dismissing a case for failure to state a claim, the Ninth Circuit has “repeatedly held that

                                  16   a district court should grant leave to amend even if no request to amend the pleading was made,

                                  17   unless it determines that the pleading could not possibly be cured by the allegation of other facts.”

                                  18   Lopez, 203 F.3d at 1130 (internal quotations omitted).

                                  19   2. Application

                                  20         The court does not have federal jurisdiction over what is at best a state-law claim against

                                  21   Emersons. To the extent that a claim might exist, the plaintiff does not plausibly plead a claim.

                                  22         First, federal-question jurisdiction exists only when a question of federal law is invoked. 28

                                  23   U.S.C. § 1331; Enwere v. Racy, No. 13-cv-5541-JCS, 2014 WL 261458, at *3 (N.D. Cal. Jan. 23,

                                  24   2014). Here, the complaint does not allege a violation of a federal law but only of “some civil right

                                  25   or law [that] is intended to protect an employee from any or at least specifically problematic and

                                  26   enslaving types of sex and drug schemes.”3 Thus there is no basis for finding federal-question

                                  27

                                  28   3
                                           ECF No. 1 at 6.

                                       ORDER – No. 21-cv-06014-LB                          4
                                              Case 3:21-cv-06104-LB Document 6 Filed 08/13/21 Page 5 of 5




                                   1   jurisdiction. While the defendant does not allege jurisdiction based on diversity, it is also clear the

                                   2   court lacks jurisdiction based on diversity as the defendant is based in California.4 28 U.S.C. §

                                   3   1332(a) (diversity jurisdiction requires the plaintiff and defendant not reside in the same state and

                                   4   the amount of damages alleged exceed $75,000).

                                   5         Second, the plaintiff does not plausibly state a claim. Under the “law or right violated” section,

                                   6   he says only that “some civil right or law” protects him.5 He does not allege any specific claim or

                                   7   supporting factual allegations. This is insufficient. Tannenbaum v. Cal. Dep’t of Corrs. & Rehab.,

                                   8   Case No. 18-6770 WHA (PR), 2019 WL 469975, at *1 (N.D. Cal. Feb. 4, 2019) (Although

                                   9   “specific facts are not necessary,” the pleading must “give the defendant fair notice of what the

                                  10   claim is and the grounds upon which it rests”). He has not set forth “a short and plain statement of

                                  11   the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(1).

                                  12         The court identifies these errors and gives the plaintiff an opportunity to amend. In any
Northern District of California
 United States District Court




                                  13   amended complaint, the plaintiff must identify a basis for federal jurisdiction, outline each claim,

                                  14   and state the specific facts and actors that relate to each claim.

                                  15                                              CONCLUSION

                                  16         The court has identified the complaint’s deficiencies. The plaintiff may file an amended

                                  17   complaint by September 6, 2021, if he can cure the deficiencies. If the plaintiff does not file an

                                  18   amended complaint, the court will reassign the case to a district judge and recommend that the

                                  19   newly assigned judge dismiss the case. Alternatively, the plaintiff may also voluntarily dismiss

                                  20   this case by filing a one-page notice of voluntary dismissal, which will operate as a dismissal

                                  21   without prejudice and allow him to pursue his claims later.

                                  22         IT IS SO ORDERED.

                                  23         Dated: August 13, 2021                       ______________________________________
                                                                                          LAUREL BEELER
                                  24                                                      United States Magistrate Judge
                                  25

                                  26
                                  27   4
                                           ECF No. 1 at 2 (Defendant’s alleged address is “5095 Telegraph Ave., Oakland CA 94609”).
                                  28   5
                                           ECF No. 1 at 6.

                                       ORDER – No. 21-cv-06014-LB                          5
